 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD A. EVANS,                                 Case No. 1:20-cv-00070-JDP
11                       Plaintiff,                     ORDER VACATING FINDINGS AND
                                                        RECOMMENDATIONS
12           v.
                                                        ECF No. 3
13    R. MILAM, et al.
                                                        ORDER DIRECTING THE CLERK’S
14                       Defendants.                    OFFICE TO OBTAIN A CERTIFIED
                                                        PRISONER TRUST STATEMENT
15

16          Plaintiff Richard A. Evans is a state prisoner proceeding without counsel in this civil
17   rights action brought under 42 U.S.C. § 1983. On January 14, 2020, plaintiff filed an application
18   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. On January 27, the court
19   issued findings and recommendations, recommending that plaintiff’s application be denied under
20   the three-strikes provision of 28 U.S.C. § 1915(g). Plaintiff has since submitted numerous
21   materials in an effort to satisfy the “imminent danger” exception to § 1915(g). See ECF Nos. 6,
22   7, 8, 9. The submissions provide details on plaintiff’s allegations concerning ongoing exposure to
23   toxins and standing water. Because we now find that plaintiff has satisfied the imminent danger
24   exception, the findings and recommendations at ECF No. 3 are hereby vacated. We will decide
25   plaintiff’s application to proceed in forma pauperis when we have received a trust statement.
26          The clerk’s office is directed to issue a notice to obtain a certified prisoner trust statement.
27

28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 24, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
